 



EXHIBIT 10.70
CONSULTING TERMINATION AGREEMENT AND RELEASE
          This Consulting Termination Agreement and Release (the “Agreement”)
dated as of December 28, 2007 is made and entered into by Christos Michael
Toffales (“Toffales”) and CTC Aero, LLC, a New York limited liability company
(“CTC”), on the one hand, and Irvine Sensors Corporation, a Delaware corporation
and its subsidiaries (collectively, “ISC” or the “Company”), on the other hand.
ISC, Toffales and CTC are sometimes collectively referred to as the “Parties”
and are singularly referred to as a “Party.”
RECITALS
          WHEREAS, the Company entered into a Consulting Agreement with Toffales
and CTC effective as of May 9, 2005, which was amended and restated pursuant to
that certain Amended and Restated Consulting Agreement by and among the Company,
Toffales and CTC dated as of April 10, 2005, and that certain Amended and
Restated Consulting Agreement by and between the Company, Toffales and CTC dated
as of December 30, 2005 (the “Amended and Restated Consulting Agreement,” and
collectively with the foregoing consulting agreements, as amended, the
“Consulting Agreements”);
          WHEREAS, ISC and Toffales signed an Employment Agreement that was
dated as of October 9, 2007 (“Employment Agreement”) that never went into effect
because it was contingent on certain events that never occurred;
          WHEREAS, in connection with the Employment Agreement, ISC signed two
Unsecured Promissory Notes dated October 9, 2007 (“Promissory Notes”) in favor
of CTC, that were contingent on the Employment Agreement becoming effective,
which never occurred;
          WHEREAS, ISC and Toffales entered into an Indemnification Agreement
dated as of October 9, 2007 (“Indemnification Agreement”) in connection with his
service on the Board;
          WHEREAS, Toffales and CTC claim that they are entitled to certain
consulting fees under the Consulting Agreements (“Consulting Fees”) for
(i) consulting services rendered in connection with ISC’s acquisition of Optex
Systems, Inc. (“Optex Acquisition”), and (ii) for such other general consulting
services provided to ISC pursuant to the Consulting Agreements from time to
time, including but not limited to, for strategic planning, business development
support and such other consulting services requested from time to time by John
Carson, the Company’s Chief Executive Officer (“Carson”) and agreed to by CTC
and Toffales; and
          WHEREAS, the Parties desire to terminate the Consulting Agreements,
finalize the terms of payment thereunder and conclusively resolve all issues
among the Parties.

 



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, in consideration of the mutual promises contained in
this Agreement, the adequacy of which is hereby acknowledged, the Parties hereby
agree, covenant and represent as follows:
     1. Termination of Consulting Agreements.
          a. The Parties agree that the Consulting Agreements shall be
terminated as of January 7, 2008 (the “Termination Date”), and that the sole
consideration payable and due to Toffales and CTC thereunder, including for
services rendered, for expenses advanced or otherwise, shall be as set forth in
Paragraph 2 below. Upon issuance of the shares and payment of the cash
consideration as set forth in Paragraph 2 below, Toffales and CTC agree that
they have been reimbursed for all expenses that they have incurred in connection
with any services provided to the Company, including for their consulting
services, as well as Toffales’ service on the Company’s Board of Directors.
          b. On or before the Termination Date, Toffales shall deliver to Carson
a written report setting forth a summary of all pending consulting matters to
facilitate an orderly transition, including but not limited to, the status of
such matters and the name and contact person outside of ISC with whom Toffales
or CTC have been dealing in such regard.
          c. Toffales and CTC hereby waive the prior written notice requirement
set forth in Paragraph 2 of the Amended and Restated Consulting Agreement.
          d. Other than the consideration provided for hereunder or the
foregoing report or other deliverables hereunder, none of the Parties shall have
any further obligation to the other Parties under the Consulting Agreements.
     2. The Parties’ Responsibilities and Acknowledgements.
          a. In consideration for the consulting services previously rendered by
Toffales and CTC under the Consulting Agreements, the Company shall issue to
Toffales the following certificates (provided, that if the Company’s transfer
agent is not able to provide certificates by the dates set forth below, it may
issue such shares in book entry registration form until it is able to deliver
such certificates): (i) 500,000 shares of the Company’s Common Stock (“Common
Stock”) on or before December 31, 2007, which shall vest on January 6, 2008
pursuant to that certain Restricted Stock Award Agreement of event date
herewith; and (ii) an additional 500,000 shares of Common Stock on or before
January 7, 2008, which shall be fully vested upon issuance. The Company
represents to Toffales and CTC that the Board of Directors of the Company has
approved this Agreement and the issuance of the shares of Common Stock issuable
pursuant to this Paragraph 2(a) (collectively, the “Registered Shares”). All of
such Registered Shares shall be issued under the Company’s 2006 Omnibus
Incentive Plan, which Registered Shares are, and as of the date of issuance
shall be, registered with the SEC under the Securities Act of 1933, as amended,
pursuant to the registration statement on Form S-8, registration number
333-140785. Upon the Effective Date of this Agreement and the receipt by

2



--------------------------------------------------------------------------------



 



the Company of the resignation of Toffales from the Company’s Board of
Directors, the Company shall deliver to its transfer agent irrevocable
instructions to issue and deliver the Registered Shares to Toffales as provided
in this Paragraph 2(a).
          b. On or before December 31, 2007, ISC shall pay to each of Toffales
and CTC the cash sum of Five Hundred Dollars ($500) in cash as further
consideration for the agreements and releases contained herein, payable pursuant
to a company check.
          c. Prior to the issuance of the Common Stock referenced in Paragraph
2(a) above, Toffales shall resign from the Board of Directors of ISC and from
any other offices Toffales may hold with the Company or any of its subsidiaries.
          d. The Parties agree that after the Termination Date, provided that
Toffales has resigned from all positions he holds with ISC in accordance with
this Agreement, he will be excused from complying with any Company policies
related to the purchase or sale of ISC Stock, including the Company’s insider
trading policy and addendum thereto or the Company’s Code of Ethics; provided
however, Toffales will still be required to comply with all Federal and State
law related to the purchase or sale of the Company’s securities (including any
applicable insider trading laws), and Toffales acknowledges that it is his sole
responsibility to seek appropriate advice from his legal advisors with respect
to those State and Federal laws, including any regulatory filings that may be
required by State or Federal law. From and after the date hereof, the Company
agrees that it will not provide to Toffales or CTC, without their prior written
consent, any material non-public information with respect to the Company.
          e. The Parties agree, covenant, and represent that they will bear
their own costs and attorneys’ fees incurred in connection with this Agreement
and any matters related thereto. Toffales and CTC shall have the sole
responsibility for any taxes payable with respect to any consideration payable
hereunder.
          f. The Parties agree, covenant, and represent that they will cooperate
fully in the execution of any and all other documents and in the completion of
any additional actions that may be necessary or appropriate to give full force
and effect to the terms and intent of this Agreement.
          g. Toffales and CTC acknowledge that the only options, warrants or
other rights that either has to purchase any of the Company’s securities are the
following options (the “Options”), which options have been issued to Toffales:
(i) options to purchase 25,000 shares of Common Stock at an exercise price of
$1.77 per share granted August 30, 2004, which options are fully vested; (ii)
options to purchase 25,000 shares of Common Stock at an exercise price of $1.77
per share granted August 30, 2004, which options are fully vested; (iii) options
to purchase 20,000 shares of Common Stock at an exercise price of $2.19 per
share granted March 1, 2005, which options are fully vested; (iv) options to
purchase 10,000 shares of Common Stock at an exercise price of $2.19 per share
granted March 1, 2005, which options are fully vested; (v) options to purchase
50,000 shares of Common Stock at an exercise price of $2.50 per share granted
September 16, 2005, which options are fully vested; and (vi) options to purchase
24,000 shares of Common Stock at an exercise price of $2.64 per share granted
September 20, 2005,

3



--------------------------------------------------------------------------------



 



which options are fully vested. Toffales and CTC agree that after the
Termination Date, Toffales shall no longer be providing “Service” to the Company
for purposes of the Award, the 2006 Omnibus Incentive Plan or any of the
Options. The Parties agree that the Options will expire in accordance with their
terms during the stated period following the Termination Date. As such, the
Options set forth in subparagraphs (ii) and (iv) above will expire on the first
anniversary of the Termination Date, and the remainder of the Options will
expire on the ninetieth (90th) day following the Termination Date. To the extent
required by law, the Parties agree that Toffales must submit any applicable
taxes to the Company with the exercise price.
          h. Toffales and CTC acknowledge that Toffales currently holds 55,173
shares of Common Stock that were granted to him under that certain Restricted
Stock Award Agreement dated February 23, 2007 (the “Award”) in consideration for
his services as a member of the Board of Directors. As of the Termination Date,
Toffales and CTC agree that 34,383 shares of the Award have vested, and 20,690
shares subject to the Award have not vested (the “Unvested Shares”), which
Unvested Shares are scheduled to vest in three annual increments commencing on
February 23, 2008. The Company hereby waives any rights it may have to redeem,
repurchase or cause the redemption or forfeiture pursuant to Section 6(c)(iii)
of the 2006 Omnibus Incentive Plan of any vested shares subject to the Award.
Effective as of the first calendar day following the Termination Date, Toffales
and CTC agree that such Unvested Shares shall be tendered to ISC and shall be
immediately cancelled and forfeited, and that no further consideration shall be
due to Toffales for such Unvested Shares. Toffales agrees to provide to the
Company and its transfer agent all such other further documentation as the
Company’s transfer agent may require to facilitate the cancellation of such
Unvested Shares. The Parties hereto agree that the vesting of the unvested
Options and the Unvested Shares shall cease as of the Termination Date of this
Agreement.
          i. The Parties hereto agree that the Employment Agreement and the
Promissory Notes shall be void ab initio, and that none of the Parties shall
have any rights or obligations thereunder.
          j. The Parties hereto confirm that the consulting services for which
the Registered Shares are being issued do not include any services for assisting
the Company in connection with raising any capital, issuing any securities or
promoting the Company’s stock.
     3. Mutual Release.
          In consideration of the promises specified in this Agreement, the
receipt and adequacy of which are hereby acknowledged, each Party, for
themselves, their successors and assigns, past and present, hereby fully and
without limitation, release, covenant not to sue, and forever discharge the
other, as well as their present and former affiliated corporations, companies,
partnerships, trustees, partners, members, shareholders, directors, agents,
insurers, employees, consultants, representatives, attorneys, heirs, assigns,
executors and administrators, clients, predecessors and successors, past and
present (“Releasees”), from any and all manner of action, claims, liens,
demands, liabilities, causes of action, charges, complaints, suits (judicial,
administrative or otherwise), damages, debts, obligations of any nature, past or
present, whether in law or in equity, whether founded upon contract (expressed
or implied), tort, statute or

4



--------------------------------------------------------------------------------



 



regulation (State, Federal or local), common law and/or any other theory or
basis, from the beginning of the world to the date hereof, whether known or
unknown, that each Party now has, or may ever have, against the Releasees that
arise out of or are in any way relate to, the following: (i) the Consulting
Agreements and any consulting fees, expenses or compensation due thereunder;
(ii) the Employment Agreement; (iii) the Promissory Notes; (iv) any services
rendered or provided by Toffales or CTC in connection with, for or on behalf of
the Company, whether as an employee, officer, independent contractor, agent, or
as a consultant or a member of the Company’s Board of Directors; (v) the Optex
Acquisition; and (vi) any acts or omissions by any of the Releasees occurring
prior to the Effective Date of this Agreement. Notwithstanding anything else
contained in this Agreement, this Agreement shall not release any rights
Toffales has if any claim is asserted against Toffales by a third party (i) to
seek and obtain indemnification or other rights pursuant to the Indemnification
Agreement or under any director and officer insurance policy applicable to him,
or (ii) to seek and obtain indemnification pursuant to the Company’s Certificate
of Incorporation, as amended, or Bylaws, as amended (collectively, the “Charter
Documents”) , but in each of (i) and (ii) above, only to the extent such
indemnification or other rights are permitted under law and are provided for
under the Indemnification Agreement, under the Company’s director and officer
insurance policy, or under the Company’s Charter Documents. Toffales shall
notify the Company in writing within five (5) days of receipt of notice of any
claim subject to indemnification.
     4. Release of Unknown Claims.
          Each Party acknowledges that they are aware of and familiar with the
provisions of Section 1542 of the California Civil Code, which provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
          With full awareness and understanding of the above provision, each
Party hereby waives and relinquishes any and all rights and benefits that he may
have under Section 1542 of the California Civil Code, or the law of any other
state or jurisdiction, or common law principle, to the same or similar effect.
Each Party shall bear the risk of releasing any claims encompassed within the
scope of the release provisions of Paragraph 3 of this Agreement that are
unknown at the time this Agreement is executed.
     5. No Admission of Liability.
          The Parties acknowledge and covenant that this Agreement represents a
settlement and compromise of the claims among them and that by entering into
this Agreement, no Party admits or acknowledges the existence of any liability
or wrongdoing, all such liability or wrongdoing being expressly denied.

5



--------------------------------------------------------------------------------



 



     6. Confidentiality; Non-Disparagement.
          Notwithstanding any other provision contained herein, Toffales and CTC
agree to continue to abide by the terms and provisions of that certain
Confidential Information and Invention Assignment Agreement for Consultant, a
copy of which was attached as Exhibit B to the Amended and Restated Consulting
Agreement for three years from and after the date hereof, whereupon such
agreement shall terminate. Toffales and CTC agree that they will not disparage
the Company or any of its subsidiaries or any past or present (as of the time
any statement is made) officer, director, employee, stockholder, consultant,
advisor or independent contractor of the Company or any of its subsidiaries or
otherwise make statements, whether or not such statements are thought to be (or
are) true, and whether or not such statements are made publicly, privately,
subject to confidentiality obligations or otherwise, which could harm or injure
the personal or business reputation or business, of the Company or its
subsidiaries or of any past or present officer, director, employee, stockholder,
consultant, advisor or independent contractor of the Company or its
subsidiaries, and whether or not such statements are made to any present or
former officer, employee, director, stockholder, consultant, advisor or
independent contractor of the Company or its subsidiaries, or to someone outside
of the Company. Toffales and CTC also agree that they will not waive any
attorney-client privilege of the Company, without the Company’s prior written
consent. The Company agrees that it and its executive officers and directors
will not disparage Toffales or CTC or otherwise make statements, whether or not
such statements are thought to be (or are) true, and whether or not such
statements are made publicly, privately, subject to confidentiality obligations
or otherwise, which could harm or injure the personal or business reputation or
business, of Toffales or CTC, and whether or not such statements are made to any
present or former officer, employee, director, consultant, advisor or
independent contractor of the CTC or to someone outside of CTC.
     7. Advice of Counsel.
          Each Party hereby acknowledges that they have read and understand the
foregoing release set forth in Paragraphs 3 and 4 (“Release”), that it
represents the product of arms’ length bargaining between the Parties, and that
they sign it voluntarily and without coercion. Each Party further acknowledges
that they were given as much time as they desired, within which to consider this
Release and the opportunity by each Party to consult with an attorney of their
own choosing concerning the waivers contained in this Agreement, that they have
done so and that the waivers each Party have made herein are knowing, conscious
and with full appreciation that each Party is forever foreclosed from pursuing
any of the rights so waived.
     8. Mistakes in Fact.
          Each of the Parties hereto expressly and knowingly acknowledge that,
after the execution of this Agreement, they may discover facts different from or
in addition to those that they now know or believe to be true with respect to
the claims or other items released in this Agreement. Nonetheless, the Parties,
and each of them, agree that this Agreement shall be and remain in full force
and effect in all respects, fully, finally and forever settle and release any
claims or other items so released hereunder. In furtherance of such intention,
the releases given in this Agreement shall be and remain in effect as full and
complete releases of such claims or

6



--------------------------------------------------------------------------------



 



items, notwithstanding the discovery by and existence of any additional or
different claims or fact.
     9. Successors and Assigns.
          This Agreement shall be binding upon and shall inure to the benefit of
the respective heirs, assigns, executors, administrators, successors,
subsidiaries, divisions and affiliated corporations and partnerships, past and
present, and trustees, directors, officers, shareholders, partners, members,
insurers, agents and employees, past and present, of the Parties.
     10. Ambiguities.
          The Parties have reviewed this Agreement and have participated in the
negotiation and drafting of such Agreement. The Parties have had a full
opportunity to negotiate the terms and conditions of this Agreement.
Accordingly, the Parties expressly waive the common-law and statutory rule of
construction that ambiguities should be construed against the drafter of this
Agreement, and agree, covenant, and represent that the language in all parts of
this Agreement shall be in all cases construed as a whole, according to its fair
meaning.
     11. Attorneys’ Fees.
          In the event that any action, suit or other proceeding is instituted
to enforce, remedy, prevent or obtain relief from a breach of this Agreement,
the prevailing Party shall recover all of such Party’s reasonable costs,
including without limitation attorneys’ fees and costs of investigation,
incurred in connection with each and every such action, suit or other
proceedings, including any and all appeals or petitions therefrom.
     12. Amendments.
          This Agreement may be modified or amended only if such modification or
amendment is agreed to in writing and signed by duly authorized representatives
of the Parties hereto, which writing shall expressly state the intent of the
Parties to modify this Agreement.
     13. Waiver.
          No waiver by any Party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other Party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.
     14. Integration.
          This Agreement constitutes a single, integrated written contract
expressing the entire agreement of the Parties. There is no other agreement,
written or oral, express or implied, between the Parties with respect to the
subject matter hereof, except this Agreement. The Parties acknowledge that no
representations, statements or promises made by the other Party, or by their

7



--------------------------------------------------------------------------------



 



respective agents or attorneys, have been made or relied on in entering into
this Agreement, other than as set forth herein.
     15. Severability.
          The Parties to this Agreement agree, covenant and represent that each
and every provision of this Agreement shall be deemed to be contractual, and
that they shall not be treated as mere recitals at any time or for any purpose.
Therefore, the Parties further agree, covenant and represent that each and every
provision of this Agreement shall be considered severable, except for the
provisions of Paragraphs 3 and 4 of this Agreement. If a court of competent
jurisdiction finds the release provisions of Paragraphs 3 and 4 of this
Agreement, or any part thereof, to be unenforceable or invalid, then this
Agreement shall be avoidable by each Party at their option. If a court of
competent jurisdiction finds any provision, other than the Release provisions of
Paragraphs 3 and 4 or part thereof, to be invalid or unenforceable for any
reason, that provision, or part thereof, shall remain in force and effect to the
extent allowed by law, and all of the remaining provisions of this Agreement
shall remain in full force and effect and enforceable.
     16. Choice of Law.
          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of California, including all matters of construction,
validity, performance, and enforcement, without regard to conflict of laws
rules.
     17. Execution of Counterparts.
          This Agreement may be executed in counterparts, and if so executed and
delivered, all of the counterparts together shall constitute one and the same
Agreement. A copy or facsimile of a signature shall have the same force and
effect as an original signature penned in ink.
     18. Captions.
          The captions and section numbers in this Agreement are inserted for
the readers’ convenience, and in no way define, limit, construe or describe the
scope or intent of the provisions of this Agreement.
     19. Warranties and Representations.
          The Parties represent and warrant that they each have authority to
enter into this Agreement on their behalf and to bind all persons and entities
claiming through them. Each Party further represents and warrants that the
claims released in Paragraphs 3 and 4 of this Agreement have not been assigned
prior to the Effective Date of this Agreement.

8



--------------------------------------------------------------------------------



 



     20. Effective Date.
          The “Effective Date” of this Agreement shall be the date when the last
signature of the Parties is attached hereto, which presumptively shall be the
date set forth opposite such signatory’s signature hereto.
THE UNDERSIGNED EACH ACKNOWLEDGES THAT EACH HAS READ THE FOREGOING AGREEMENT AND
ACCEPTS AND AGREES TO THE PROVISIONS CONTAINED THEREIN, AND HEREBY EXECUTE IT
VOLUNTARILY, WITH FULL UNDERSTANDING OF ITS CONSEQUENCES. EACH OF THE PARTIES
HERETO FURTHER ACKNOWLEDGES AND UNDERSTANDS THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

             
 
            Dated: December 28, 2007   /s/ Christos M. Toffales                
  CHRISTOS MICHAEL TOFFALES    
 
            Dated: December 28, 2007   CTC AERO, LLC    
 
           
 
  By:   /s/ Christos M. Toffales    
 
           
 
  Title:        
 
           
 
            Dated: December 28, 2007   IRVINE SENSORS CORPORATION    
 
           
 
  By:   /s/ John C. Carson    
 
           
 
  Title:   President & CEO    

                                   

9